DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Patent application 16/671,991 which is now US Patent 11,218,805. Although the claims at issue are not identical, they are not patentability distinct from each other because claims in the 17/552,893 application are broader than those in the Patent Application 11,218,805.

SN 16/671,991/Patent 11,218,805
SN 17/552,893
1. A method comprising: measuring a sound pressure level (SPL) of a speaker or a voltage level applied to the speaker; dynamically selecting, based on the measured SPL or the measured voltage level, a cutoff frequency for operating a first filter configured to provide a first bass component of a bass element of an output signal and a second filter configured to provide a second bass component of the bass element; providing the cutoff frequency to the first filter to configure the first filter to generate the first bass component based on the cutoff frequency; providing the cutoff frequency to the second filter to configure the second filter to generate the second bass component based on the cutoff frequency; and generating an output signal based on at least one of the first or second bass components, wherein: when the measured SPL is below a first threshold level, generating the output signal comprises generating the output signal based on the first bass component without the second bass component; when the measured SPL is between the first threshold level and a second threshold level, generating the output signal comprises generating the output signal based on a combination of the first bass component and the second bass component; and when the measured SPL is above the second threshold level, generating the output signal comprises generating the output signal based on the second bass component without the first bass component.
1. A device comprising: an excursion predictor configured to receive an input signal representing a media content and predict an excursion of a speaker for the media content; a frequency protection selector communicatively coupled to the excursion predictor and configured to dynamically select a cutoff frequency based on the predicted excursion; a first filter communicatively coupled to the frequency protection selector and configured to generate a first bass component, wherein the first filter passes through a first filter input signal with a frequency higher than the cutoff frequency to generate the first bass component; a second filter communicatively coupled to the frequency protection selector and configured to receive the input signal and generate a low pass signal by passing through the input signal with a frequency lower than the cutoff frequency, and wherein the cutoff frequency is provided by the frequency protection selector to the first filter and the second filter in parallel, and the low pass signal is provided to a non-linear processing unit to generate a second bass component; and a mixer communicatively coupled to the first filter and the second filter and configured to generate an output signal.



Claim 7 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of Patent application 16/671,991 which is now US Patent 11,218,805. Although the claims at issue are not identical, they are not patentability distinct from each other because claims in the 17/552,893 application are broader than those in the Patent Application 11,218,805.

SN 16/671,991/Patent 11,218,805
SN 17/552,893
4. The method of claim 2, wherein generating the predicted excursion comprises generating the predicted excursion on a sample by sample basis of the input signal.
7. The device of claim 1, wherein the predicted excursion is generated on a sample by sample basis of the input signal.



Claim 10 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of Patent application 16/671,991 which is now US Patent 11,218,805. Although the claims at issue are not identical, they are not patentability distinct from each other because claims in the 17/552,893 application are broader than those in the Patent Application 11,218,805.

SN 16/671,991/Patent 11,218,805
SN 17/552,893
5. The method of claim 1, further comprising mapping a root means square level of the measured voltage signal to a frequency to determine a protection frequency.
10. The device of claim 8, further comprising a processor configured to map a root means square level of the measured voltage level to a frequency to determine a protection frequency.



Claim 11 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of Patent application 16/671,991 which is now US Patent 11,218,805. Although the claims at issue are not identical, they are not patentability distinct from each other because claims in the 17/552,893 application are broader than those in the Patent Application 11,218,805.

SN 16/671,991/Patent 11,218,805
SN 17/552,893
7. A device comprising: a first circuit comprising: an excursion predictor configured to predict an excursion of a speaker based on a measured sound pressure level (SPL) of the speaker or a measured voltage level applied to the speaker; a cutoff frequency selector configured to dynamically select a cutoff frequency based on the predicted excursion; and a first filter configured to operate based on the cutoff frequency, wherein the first circuit is configured to provide a first bass component of a bass element of an output signal; a second circuit comprising: a second filter configured to operate based on the cutoff frequency; and a non-linear processing unit configured to generate harmonics of an input signal, wherein the second circuit is configured to provide a second bass component of the bass element; and a mixer configured to generate the output signal based on at least one of the first or second bass components, wherein the mixer is configured to: generate the output signal based on the first bass component without the second bass component when the measured SPL is below a first threshold level; generate the output signal based on a combination of the first bass component and the second bass component when the measured SPL is between the first threshold level and a second threshold level; and generate the output signal based on the second bass component without the first bass component when the measured SPL is above the second threshold level.
11. A method comprising: predicting, by an excursion predictor, an excursion of a speaker for a media content, based on an input signal representing the media content; selecting, by a frequency protection selector, a cutoff frequency based on the predicted excursion; 17759868_1SKGF Ref. No. 3462.1620002- 16 - generating, by a first filter, a first bass component by passing through a first filter input signal with a frequency higher than the cutoff frequency; generating, by a second filer, a low pass signal by passing through the input signal with a frequency lower than the cutoff frequency, and wherein the cutoff frequency is provided by the frequency protection selector to the first filter and the second filter in parallel; generating, by a non-linear processing unit, a second bass component based on the low pass signal; and generating an output signal based on the first bass component or the second bass component.




Claim 13 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of Patent application 16/671,991 which is now US Patent 11,218,805. Although the claims at issue are not identical, they are not patentability distinct from each other because claims in the 17/552,893 application are broader than those in the Patent Application 11,218,805.

SN 16/671,991/Patent 11,218,805
SN 17/552,893
15. The non-transitory, tangible computer-readable medium of claim 14, wherein generating the predicted excursion comprises generating the predicted excursion on a sample by sample basis of the input signal.
13. The method of claim 11, wherein the predicting the excursion of the speaker comprises predicting the excursion on a sample by sample basis of the input signal.










Claim 13 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of Patent application 16/671,991 which is now US Patent 11,218,805. Although the claims at issue are not identical, they are not patentability distinct from each other because claims in the 17/552,893 application are broader than those in the Patent Application 11,218,805.

SN 16/671,991/Patent 11,218,805
SN 17/552,893
13. A non-transitory, tangible computer-readable medium having instructions stored thereon that, when executed by at least one computing device, cause the at least one computing device to perform operations comprising: measuring a sound pressure level (SPL) of a speaker or a voltage level applied to the speaker; dynamically selecting, based on the measured SPL or the measured voltage level, a cutoff frequency for operating a first filter configured to provide a first bass component of a bass element of an output signal and a second filter configured to provide a second bass component of the bass element; providing the cutoff frequency to the first filter to configure the first filter to generate the first bass component based on the cutoff frequency; providing the cutoff frequency to the second filter to configure the second filter to generate the second bass component based on the cutoff frequency; and generating an output signal based on at least one of the first or second bass components, wherein: when the measured SPL is below a first threshold level, generating the output signal comprises generating the output signal based on the first bass component without the second bass component; when the measured SPL is between the first threshold level and a second threshold level, generating the output signal comprises generating the output signal based on a combination of the first bass component and the second bass component; and when the measured SPL is above the second threshold level, generating the output signal comprises generating the output signal based on the second bass component without the first bass component.
18. A non-transitory, tangible computer-readable storage medium having instructions stored thereon that, when executed by at least one computing device, cause the at least one computing device to perform operations comprising: predicting an excursion of a speaker for a media content, based on an input signal representing the media content; selecting a cutoff frequency based on the predicted excursion; generating a first bass component by passing through a first filter input signal with a frequency higher than the cutoff frequency; generating a low pass signal by passing through the input signal with a frequency lower than the cutoff frequency, and wherein the cutoff frequency is provided by a frequency protection selector to the first filter and the second filter in parallel; generating a second bass component based on the low pass signal; and generating an output signal based on the first bass component or the second bass component.




Allowable Subject Matter
2.	Claims 9, 15, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Risbo et al. (US 2013/0077795) in view of Smith (US 2009/0147963).
Regarding claim 1, Risbo teaches a device comprising: an excursion predictor configured to receive an input signal representing a media content and predict an excursion of a speaker for the media content speaker (see fig. 2, ¶ 0015, 0030, 0039. The system measures the power of the audio signal being applied (voltage).); a frequency protection selector communicatively coupled to the excursion predictor and configured to dynamically select a cutoff frequency based on the predicted excursion (see fig. 2, ¶ 0034-0043. The system is able to dynamically control the power of the audio signal in regards to the frequency range so that the system does not provide too much power to the speaker. The system can determine whether the frequency  content should be attenuated or not. Thus providing limits to the speaker by the controller and dynamic limiter.).
Risbo discloses a dynamic speaker control system. Thus limiting the excursion of the speaker (which would cause damage to the speaker and distortion to the output sound). Risbo has a LPF and HPF in order to control the frequency of the low and high frequency range. 
However Risbo is vague on a first filter communicatively coupled to the frequency protection selector and configured to generate a first bass component, wherein the first filter passes through a first filter input signal with a frequency higher than the cutoff frequency to generate the first bass component; a second filter communicatively coupled to the frequency protection selector and configured to receive the input signal and generate a low pass signal by passing through the input signal with a frequency lower than the cutoff frequency, and wherein the cutoff frequency is provided by the frequency protection selector to the first filter and the second filter in parallel, and the low pass signal is provided to a non-linear processing unit to generate a second bass component; and a mixer communicatively coupled to the first filter and the second filter and configured to generate an output signal.  
Smith teaches a first filter communicatively coupled to the frequency protection selector and configured to generate a first bass component, wherein the first filter passes through a first filter input signal with a frequency higher than the cutoff frequency to generate the first bass component (see fig. 2, 4, ¶ 0024-0030. The system having two filters low pass and high pass. The system operates by providing the signal to the filters in which the first filter will filter frequency range based on the bass reproduction of the speaker which the filter will have a cutoff frequency range for the upper frequency limit. The second filter will receive the filtered frequency from the first filter and provide adjustments in regards to the second filter. The second filter provides cutoff frequency in the low frequency  range in order to filter out distortion. After the system provides the filtering of the input signal, the system provides the bass enhancement to the output to the speaker.); a second filter communicatively coupled to the frequency protection selector and configured to receive the input signal and generate a low pass signal by passing through the input signal with a frequency lower than the cutoff frequency, and wherein the cutoff frequency is provided by the frequency protection selector to the first filter and the second filter in parallel, and the low pass signal is provided to a non-linear processing unit to generate a second bass component (see fig. 2, 4, ¶ 0024-0030. The system operates by providing the signal to the filters in which the first filter will filter frequency range based on the bass reproduction of the speaker which the filter will have a cutoff frequency range for the upper frequency limit.); wherein the cutoff frequency is provided by the frequency protection selector to the first filter and the second filter in parallel, and the low pass signal is provided to a non-linear processing unit to generate a second bass component (see fig. 2, 4, ¶ 0024-0030. The second filter will receive the filtered frequency from the first filter and provide adjustments in regards to the second filter. The second filter provides cutoff frequency in the low frequency  range in order to filter out distortion.); and the low pass signal is provided to a non-linear processing unit to generate a second bass component (see fig. 2, 4, ¶ 0024-0030. After the system provides the filtering of the input signal, the system provides the bass enhancement to the output to the speaker); and a mixer communicatively coupled to the first filter and the second filter and configured to generate an output signal (see fig. 2, 4, ¶ 0024-0030. The system operates by providing the signal to the filters in which the first filter will filter frequency range based on the bass reproduction of the speaker which the filter will have a cutoff frequency range for the upper frequency limit. The second filter will receive the filtered frequency from the first filter and provide adjustments in regards to the second filter. The second filter provides cutoff frequency in the low frequency  range in order to filter out distortion. After the system provides the filtering of the input signal, the system provides the bass enhancement to the output to the speaker).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Risbo to incorporate cutoff frequency ranges for the each filter. The modification provides audio enhancement based on the filtering of the audio signal in frequency range for the speaker. This would provide protection for the speaker and limit distortion to the signal.


Regarding claim 18, Risbo teaches a non-transitory, tangible computer-readable storage medium having instructions stored thereon that, when executed by at least one computing device, cause the at least one computing device to perform operations comprising: predicting an excursion of a speaker for a media content, based on an input signal representing the media content (see fig. 2, ¶ 0015, 0030, 0039. The system measures the power of the audio signal being applied (voltage).); selecting a cutoff frequency based on the predicted excursion (see fig. 2, ¶ 0034-0043. The system is able to dynamically control the power of the audio signal in regards to the frequency range so that the system does not provide too much power to the speaker. The system can determine whether the frequency  content should be attenuated or not. Thus providing limits to the speaker by the controller and dynamic limiter.).
Risbo discloses a dynamic speaker control system. Thus limiting the excursion of the speaker (which would cause damage to the speaker and distortion to the output sound). Risbo has a LPF and HPF in order to control the frequency of the low and high frequency range. 
However Risbo is vague on generating a first bass component by passing through a first filter input signal with a frequency higher than the cutoff frequency; generating a low pass signal by passing through the input signal with a frequency lower than the cutoff frequency, and wherein the cutoff frequency is provided by a frequency protection selector to the first filter and the second filter in parallel; generating a second bass component based on the low pass signal; and generating an output signal based on the first bass component or the second bass component.  .  
Smith teaches generating a first bass component by passing through a first filter input signal with a frequency higher than the cutoff frequency (see fig. 2, 4, ¶ 0024-0030. The system having two filters low pass and high pass. The system operates by providing the signal to the filters in which the first filter will filter frequency range based on the bass reproduction of the speaker which the filter will have a cutoff frequency range for the upper frequency limit. The second filter will receive the filtered frequency from the first filter and provide adjustments in regards to the second filter. The second filter provides cutoff frequency in the low frequency  range in order to filter out distortion. After the system provides the filtering of the input signal, the system provides the bass enhancement to the output to the speaker.); generating a low pass signal by passing through the input signal with a frequency lower than the cutoff frequency, and wherein the cutoff frequency is provided by a frequency protection selector to the first filter and the second filter in parallel (see fig. 2, 4, ¶ 0024-0030. The system operates by providing the signal to the filters in which the first filter will filter frequency range based on the bass reproduction of the speaker which the filter will have a cutoff frequency range for the upper frequency limit.); generating a second bass component based on the low pass signal (see fig. 2, 4, ¶ 0024-0030. The second filter will receive the filtered frequency from the first filter and provide adjustments in regards to the second filter. The second filter provides cutoff frequency in the low frequency  range in order to filter out distortion.); and generating an output signal based on the first bass component or the second bass component (see fig. 2, 4, ¶ 0024-0030. After the system provides the filtering of the input signal, the system provides the bass enhancement to the output to the speaker).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Risbo to incorporate cutoff frequency ranges for the each filter. The modification provides audio enhancement based on the filtering of the audio signal in frequency range for the speaker. This would provide protection for the speaker and limit distortion to the signal.


4.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Risbo et al. (US 2013/0077795) in view of Smith (US 2009/0147963) in further view of Wang (US 5,929,795).
Regarding claim 11,  Risbo teaches a method comprising: predicting, by an excursion predictor, an excursion of a speaker for a media content, based on an input signal representing the media content (see fig. 2, ¶ 0015, 0030, 0039. The system measures the power of the audio signal being applied (voltage).); selecting, by a frequency protection selector, a cutoff frequency based on the predicted excursion (see fig. 2, ¶ 0034-0043. The system is able to dynamically control the power of the audio signal in regards to the frequency range so that the system does not provide too much power to the speaker. The system can determine whether the frequency  content should be attenuated or not. Thus providing limits to the speaker by the controller and dynamic limiter.).
Risbo discloses a dynamic speaker control system. Thus limiting the excursion of the speaker (which would cause damage to the speaker and distortion to the output sound). Risbo has a LPF and HPF in order to control the frequency of the low and high frequency range. 
However Risbo is vague on generating, by a first filter, a first bass component by passing through a first filter input signal with a frequency higher than the cutoff frequency; generating, by a second filer, a low pass signal by passing through the input signal with a frequency lower than the cutoff frequency, and wherein the cutoff frequency is provided by the frequency protection selector to the first filter and the second filter in parallel; generating, by a non-linear processing unit, a second bass component based on the low pass signal; and generating an output signal based on the first bass component or the second bass component.
Smith teaches generating, by a first filter, a first bass component by passing through a first filter input signal with a frequency higher than the cutoff frequency; generating, by a second filer, a low pass signal by passing through the input signal with a frequency lower than the cutoff frequency (see fig. 2, 4, ¶ 0024-0030. The system having two filters low pass and high pass. The system operates by providing the signal to the filters in which the first filter will filter frequency range based on the bass reproduction of the speaker which the filter will have a cutoff frequency range for the upper frequency limit. The second filter will receive the filtered frequency from the first filter and provide adjustments in regards to the second filter. The second filter provides cutoff frequency in the low frequency  range in order to filter out distortion. After the system provides the filtering of the input signal, the system provides the bass enhancement to the output to the speaker.); and wherein the cutoff frequency is provided by the frequency protection selector to the first filter and the second filter in parallel (see fig. 2, 4, ¶ 0024-0030. The system operates by providing the signal to the filters in which the first filter will filter frequency range based on the bass reproduction of the speaker which the filter will have a cutoff frequency range for the upper frequency limit. The second filter will receive the filtered frequency from the first filter and provide adjustments in regards to the second filter. The second filter provides cutoff frequency in the low frequency  range in order to filter out distortion. After the system provides the filtering of the input signal, the system provides the bass enhancement to the output to the speaker); and generating an output signal based on the first bass component or the second bass component (see fig. 2, 4, ¶ 0024-0030. After the system provides the filtering of the input signal, the system provides the bass enhancement to the output to the speaker).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Risbo to incorporate cutoff frequency ranges for the each filter. The modification provides audio enhancement based on the filtering of the audio signal in frequency range for the speaker. This would provide protection for the speaker and limit distortion to the signal.
Wang teaches generating, by a non-linear processing unit, a second bass component based on the low pass signal (see fig. 4, col. 2, line 51-col. 3, line 25, claim 15.  The NLP is coupled to the low pass filter.  System having a non-linear processor (NLP) generating the effects of the signals. The system has adaptive adjustment of signal decay pattern and the proposed NLP for making a degree of non-linearity to consistently reach a desired value independent of a cutoff frequency of speakers and a level of a input audio signal such that the system provides listeners with good sensation of low frequency.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Risbo and Smith to incorporate nonlinear harmonics of the input signal. The modification provides audio adaptive bass processing for enhancement for the speaker. Therefore the combination of Risbo and Smith would incorporate the NLP for audio input harmonics for frequency bands to generate bass.  


5.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Risbo et al. (US 2013/0077795) in view of Smith (US 2009/0147963) in further view of Wang (US 5,929,795).
Regarding claim 2, Risbo and Smith do not teach the device of claim 1, further comprising: the non-linear processing unit communicatively coupled to the second filter and configured to generate the second bass component. 
Wang teaches the non-linear processing unit communicatively coupled to the second filter and configured to generate the second bass component (see fig. 4, col. 2, line 51-col. 3, line 25, claim 15.  The NLP is coupled to the low pass filter.  System having a non-linear processor (NLP) generating the effects of the signals. The system has adaptive adjustment of signal decay pattern and the proposed NLP for making a degree of non-linearity to consistently reach a desired value independent of a cutoff frequency of speakers and a level of a input audio signal such that the system provides listeners with good sensation of low frequency.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Risbo and Smith to incorporate nonlinear harmonics of the input signal. The modification provides audio adaptive bass processing for enhancement for the speaker. Therefore the combination of Risbo and Smith would incorporate the NLP for audio input harmonics for frequency bands to generate bass.  

 
6.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Risbo et al. (US 2013/0077795) in view of Smith (US 2009/0147963) in further view of Burlingame (US 2013/0163783).
Regarding claim 3, Risbo and Smith do not teach the device of claim 1, further comprising: a booster filter communicatively coupled to the first filter and configured to receive the input signal and to generate the first filter input signal, wherein the first filter input signal contains one or more frequencies boosted from the input signal.  
Burlingame teaches a booster filter communicatively coupled to the first filter and configured to receive the input signal and to generate the first filter input signal, wherein the first filter input signal contains one or more frequencies boosted from the input signal (see fig. 7, ¶ 0077-0078, 0084, 0087. The bass boost filter being connected to the filter provide the change of audio signal output based on the different frequencies provided to the bass boost. Thus dynamically changing the audio signals for output.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Risbo and Smith to incorporate bass boost. The modification provides audio adaptive bass processing for enhancement for the speaker. 


7.	Claims 4, 8, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Risbo et al. (US 2013/0077795) in view of Smith (US 2009/0147963) in further view of Hu et al. (US 2017/0325024).
Regarding claim 4, Risbo, Smith do not teach the device of claim 1, wherein the cutoff frequency is a frequency at which a level of excursion of the speaker causes distortions in the output signal or causes damage to the speaker.  
	Hu teaches wherein the cutoff frequency is a frequency at which a level of excursion of the speaker causes distortions in the output signal or causes damage to the speaker (see ¶ 0019-0020. The system predicts the excursion in a speaker using a predicted voltage signal. The system determines the predicted displacement and providing a cutoff frequency based on the excursion displacement limit.). 
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Risbo and Smith to incorporate predicted excursion of a speaker. The modification to voltage signal in order to predict the excursion or displacement of the speaker. This would prevent displacement and provide protection for the speaker.

Regarding claim 8, Risbo and Smith do not teach the device of claim 1, wherein the excursion predictor is configured to predict the excursion of the speaker for the media content based on a measured sound pressure level (SPL) of the speaker or a measured voltage level applied to the speaker.  
	Hu teaches wherein the excursion predictor is configured to predict the excursion of the speaker for the media content based on a measured sound pressure level (SPL) of the speaker or a measured voltage level applied to the speaker (see ¶ 0019-20. The system predicts the excursion in a speaker using a predicted voltage signal.). 
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Risbo and Smith to incorporate predicted excursion of a speaker. The modification uses a voltage signal in order to predict the excursion or displacement of the speaker. This would prevent displacement and provide protection for the speaker.


Regarding claim 19, Risbo and Smith do not teach the non-transitory, tangible computer-readable storage medium of claim 18, wherein the predicting the excursion of the speaker for the comprises: measuring a sound pressure level (SPL) of the speaker or a voltage level applied to the speaker; and generating the predicted excursion of the speaker based on the measured SPL or the measured voltage level.   
Hu teaches wherein the predicting the excursion of the speaker for the comprises: measuring a sound pressure level (SPL) of the speaker or a voltage level applied to the speaker; and generating the predicted excursion of the speaker based on the measured SPL or the measured voltage level (see ¶ 0019-20. The system predicts the excursion in a speaker using a predicted voltage signal.). 
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Risbo and Smith to incorporate predicted excursion of a speaker. The modification uses a voltage signal in order to predict the excursion or displacement of the speaker. This would prevent displacement and provide protection for the speaker.



8.	Claim 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Risbo et al. (US 2013/0077795) in view of Smith (US 2009/0147963) in further view of Jenkins et al. (US 2007/0160232).
Regarding claim 5, Risbo teaches the device of claim 1, wherein the first filter comprises a dynamic high pass filter that is a second order filter.
Jenkins teaches wherein the first filter comprises a dynamic high pass filter that is a second order filter (see claim 14. The dynamic filter includes a high pass component.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Risbo and Smith to incorporate dynamic high pass filter. The modification provides audio filtering for frequency bands. 

Regarding claim 6, Risbo and Smith do not teach the device of claim 5, wherein the second filter comprises a dynamic low pass filter that functions as an inverse of the dynamic high pass filter.
Jenkins teaches wherein the second filter comprises a dynamic low pass filter that functions as an inverse of the dynamic high pass filter (see claim 14. The dynamic filter includes a low pass component.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Risbo and Smith to incorporate dynamic low pass filter. The modification provides audio filtering for frequency bands. 


9.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Risbo et al. (US 2013/0077795) in view of Smith (US 2009/0147963) in further view of Lawrence et al. (US 2016/0373858).
	Regarding claim 7, Risbo and Smith do not teach the device of claim 1, wherein the predicted excursion is generated on a sample by sample basis of the input signal. 
	Lawrence teaches wherein the predicted excursion is generated on a sample by sample basis of the input signal (see ¶ 0016. The excursion predicted is based number of audio signal samples.).
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Risbo and Smith to incorporate predicted excursion of a speaker. The modification to determine the predict excursion or displacement of the speaker. For each sample being preceding sample would provide relevant prediction for the excursion of the speaker.


10.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Risbo et al. (US 2013/0077795) in view of Smith (US 2009/0147963) in further view of Hu et al. (US 2017/0325024) in further view of Lawrence et al. (US 2018/0014121).
Regarding claim 10, Risbo, Smith and Hu do not teach the device of claim 8, further comprising a processor configured to map a root means square level of the measured voltage level to a frequency to determine a protection frequency.    
	Lawrence teaches comprising a processor configured to map a root means square level of the measured voltage level to a frequency to determine a protection frequency (see ¶ 0042, 0176-0178. The frequency is determined based on the RMS level of the measured voltage. The loudspeaker system provides excursion limiting protection for each frequency band based on determined power.).    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Risbo, Smith and Hu to incorporate excursion speaker protection. The modification to determine the frequency in association with rms voltage. Thus providing relevant prediction for excursion of the speaker.

11.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Risbo et al. (US 2013/0077795) in view of Smith (US 2009/0147963) in further view of Wang (US 5,929,795) in further view of Hu et al. (US 2017/0325024).
Regarding claim 12, Risbo, Smith and Wang do not teach the method of claim 11, wherein the cutoff frequency is a frequency at which a level of excursion of the speaker causes distortions in the output signal or causes damage to the speaker.  
	Hu teaches wherein the cutoff frequency is a frequency at which a level of excursion of the speaker causes distortions in the output signal or causes damage to the speaker (see ¶ 0019-0020. The system predicts the excursion in a speaker using a predicted voltage signal. The system determines the predicted displacement and providing a cutoff frequency based on the excursion displacement limit.). 
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Risbo, Smith and Wang to incorporate predicted excursion of a speaker. The modification to voltage signal in order to predict the excursion or displacement of the speaker. This would prevent displacement and provide protection for the speaker.




12.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Risbo et al. (US 2013/0077795) in view of Smith (US 2009/0147963) in further view of Wang (US 5,929,795)  in further view of Lawrence et al. (US 2016/0373858).
	Regarding claim 13, Risbo, Smith and Wang do not teach the method of claim 11, wherein the predicting excursion of the speaker comprises predicting the excursion on a sample by sample basis of the input signal. 
	Lawrence teaches wherein the predicting excursion of the speaker comprises predicting the excursion on a sample by sample basis of the input signal (see ¶ 0016. The excursion predicted is based number of audio signal samples.).
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Risbo, Smith and Wang to incorporate predicted excursion of a speaker. The modification to determine the predict excursion or displacement of the speaker. For each sample being preceding sample would provide relevant prediction for the excursion of the speaker.

13.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Risbo et al. (US 2013/0077795) in view of Smith (US 2009/0147963) in further view of Wang (US 5,929,795) in further view of Hu et al. (US 2017/0325024).
Regarding claim 14, Risbo, Smith and Wang do not teach the method of claim 11, wherein the predicting the excursion of the speaker comprises: measuring a sound pressure level (SPL) of the speaker or a voltage level applied to the speaker; and generating the predicted excursion of the speaker based on the measured SPL or the measured voltage level.  
Hu teaches wherein the predicting the excursion of the speaker comprises: measuring a sound pressure level (SPL) of the speaker or a voltage level applied to the speaker; and generating the predicted excursion of the speaker based on the measured SPL or the measured voltage level (see ¶ 0019-20. The system predicts the excursion in a speaker using a predicted voltage signal.). 
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Risbo, Smith and Wang to incorporate predicted excursion of a speaker. The modification uses a voltage signal in order to predict the excursion or displacement of the speaker. This would prevent displacement and provide protection for the speaker.


14.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Risbo et al. (US 2013/0077795) in view of Smith (US 2009/0147963) in further view of Wang (US 5,929,795) in further view of Hu et al. (US 2017/0325024) in further view of Lawrence et al. (US 2018/0014121).
Regarding claim 16, Risbo, Smith, Wang and Hu do not teach the method of claim 14, further comprising mapping a root means square level of the measured voltage level to a frequency to determine a protection frequency.    
	Lawrence teaches comprising mapping a root means square level of the measured voltage level to a frequency to determine a protection frequency (see ¶ 0042, 0176-0178. The frequency is determined based on the RMS level of the measured voltage. The loudspeaker system provides excursion limiting protection for each frequency band based on determined power.).    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Risbo, Smith, Wang and Hu to incorporate excursion speaker protection. The modification to determine the frequency in association with rms voltage. Thus providing relevant prediction for excursion of the speaker.

15.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Risbo et al. (US 2013/0077795) in view of Smith (US 2009/0147963) in further view of Wang (US 5,929,795) in further view of Hu et al. (US 2017/0325024).
Regarding claim 17, Risbo, Wang and Hu do not teach the method of claim 16, wherein generating the output signal comprises generating the output signal based on the first bass component at frequencies above the protection frequency and the second bass component at frequencies below the protection frequency.  
 Smith teaches wherein generating the output signal comprises generating the output signal based on the first bass component at frequencies above the protection frequency and the second bass component at frequencies below the protection frequency (see fig. 2, 4, ¶ 0024-0030. The system having two filters low pass and high pass. The system operates by providing the signal to the filters in which the first filter will filter frequency range based on the bass reproduction of the speaker which the filter will have a cutoff frequency range for the upper frequency limit. The second filter will receive the filtered frequency from the first filter and provide adjustments in regards to the second filter. The second filter provides cutoff frequency in the low frequency  range in order to filter out distortion. After the system provides the filtering of the input signal, the system provides the bass enhancement to the output to the speaker.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Risbo, Wang and Hu to incorporate speaker protection in a first and second filtering component. The modification provides audio enhancement based on the filtering of the audio signal in frequency range for the speaker. This would provide protection for the speaker and limit distortion to the signal.


Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253.  The examiner can normally be reached on 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASSAD MOHAMMED/Examiner, Art Unit 2651  

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651